OFFICE    OF    THE   ATTORNEY     GENERAL    OF   TEXAS

                                        AUSTIN




Honorable BertFord, Admlnl8trator
ream8    trquor
            Control Board
Au&in, Texar
mar     air:




                                                           eletod question.




        Mr.    OuLnn,   the    Count     Attorney at El P880, thr,
        ~QJ; of Civil          Appe8   38 dlsalsred the appeal in
             .
             “It Ya8 8gresd by all partier oonoerned, in-
        01udln.gthe Dlatrlot Judge of El Paso, tb,at the
        applloation of ii8Ftin Abopdo would be held in
EonOrablr Bert        Ford, me        2


     6ua we8 peadlrq appellate aatlon, and that the
     lpp     voul$ be pe+tted
      up"iannt                  to sell bror during
     the   peadenOy     0s   8ppml.

          "The 48th iiUgi8htW8        eoaated  sm&t.  Bin     ito.
     UT vlth 8UffIoiOUt 8 pt           t0 at’8  it UtbEr$tklf
     status, nnd It beowe ?a W ltiththe oOVet'tbOr        8 rig-
     tlntureon Mllr14, l943.      Thl8    BiU. C8tTiUd iIttloO-
     tlon 14 thereof a provlrlon enaotlng 3.~the law
     a neu 3eatlOn 43-8,     reading aa follow8t
          "Qheo t&8 term8 "olt1xen of Texa8* a ndlaltl-
     Zen Of thi8 8tate' lr8 Ured In thI8 Aot, the? 8&XU
     M&i not OdLy Oltlxearhip in 'petb8,88 required by
     thl8 Aot, but 8baZl ala0 require oltlsenshlp in
     the United St8t68.'
          "The lsrur in the Martin Abogado oaae ma8
     vhether.ur alIen oould obtain 8 llorore to sell
     beer. SInae xny qwst1on about thl8 matter i8 nov
     moot, we Should 1Ike to have jOUP OpiniCa iz&PeI-
     ponse to the following qUe8t1OUst
          "1. Yould the Board be xuthorixed to apply
     the qimllflaatlonoof new lnv to the pe2kdl.qap-
     plicatlon OS M8rtin Abogado, end to reject It mu
     on the grouad~ that an alien IS not qudllfled na
     a Platterof lnv to hold a llaenm?
            #2. Uould th8 Borrd AOU have t50 legal au-
     thorltr to cancel licenser hrld by aliens in El
     Pa80 County, hwetorora 18Sued undor the order8     of
     the Cotmtg IX Dirtrlot COUrt, but UhIoh lloen8es
     will not rxplrr  under their own terfas fw mme  tine
     to wale?@
            Oenerallj   rpaking  Sante Bill 00. 117, Aots of the
48th Ld&8latUre, Regtie.F%S81cul, 1943,      i8  a 0
Act amu          marq provisions of the Texas Liquor 07!z::zi:t
~OtlOli h3-8     vhtoh f8 quotad above in YOU3 18ttW 18 a neV .;o-
tlo oldded    to th eh t. Seo tlo 26n of said Senate 8111 tie.117
reads In part a8 tollovrr
          "That the repeal 01?ameridaentof any Smtlon
     or nny portico or a seotion of the Texa8 Liquor
     Control Aot by the emotment of this Aat shall not
                                                                                      744



iioaorrble    Bert       Ford,         pep       3


      Ufeat   or ispair ury aat done, or right      ve8ted   or
      raorurd, or &ay prooeedIa.g,    suit, or proaeautloa
      h8d or oommwaoed in anf aM8e berore 8uoh repeal
      OC WtXdAMt 8blhti    t& e lff6Ot# but 8V8rJ      8U&
      lt done, or right vrrted or 8aorued, or prooeed-
      itI& 8Uit,  Or ~088OUttOa   had   Or OUEiiE8aO.d   8brJL1
      remain in full rorooanderfeot to all intent8
      a8 ir ruoh      Seotion, or part thereof, 80 repealed
      or waded h8d rumiaod ln foroe,           uoept that
      whore th8 ooumo       OS pruttloe Of prwedurs     iOr en-
      foroawnt      of 5u8h Plght, or th8 ooaIluati
      8Wh prooeedfag,       8uit OFJX'O8eOUtlOn     8hwie
      OhM$ed       th8 8W     &l&b  be OtXMhOtsd 88 lie&P 88
      err    be in  woordmoe vith this Aat. lo orrml8a
      oomltted @adno lIabiUty, peaoltf, or Sorrelture,
      llthor olvll or orImIn81, inourred                          prior to tlm
      tiR8 Vhen 8x11SeatiOn OF put                           th8reOf 8h8u b. re-
      pealed or wnded br thl8 Aot, 8hall    ;be dlroharged
      or lrreoted by 8wh rqmal or Wadaeat~       but pore-
      oUtiOn  8ad 8uIt8 for 8-h OffeM88,   lIab~lItl~8,
      perultlar or rorrsttures,shall be lnrtituted sad
      prooeeded With ;a all re8 Ot8 as lr prior 8atUt8,
      or part  thinor, had not reea repealed or mead-
      ed, exorpt that whew the m&e of proaedura or
      Mutter8 of praotloe hive been ahauged br thlm Aat,
       the   prOO8dLU8           hrd     8ftbr       thi8   AOt   Sh4u   have taken
       effeOt in 8Wh ~088OUtiOA    Or 8Uit rsu)J k, I8
       far a8 praotIoabl8,la oooordMa8    WItb this Aot.’
          Mtiole 667-5,                              Anaotatod Penal Cod8, pro-
                                             lTeraon~8
Video in partt
              "&J ~PrOIt dellring a licWl8e a8 aWNlfa8-
       turer, di8trlbutur, or retul daalw my la WC-
       tlOA or in termtIm@ ii18 a p@tItlCm rlth th8 Couu-
       ty &l&58    Of the COUtttJ In Vhi8h  th8 lppliOaXit660
       8Ir er   to lag8ge la ruch  bu8lae88  vhIoh petitloa
       8h d l Ita t l8 fOflOlf8:

              ‘Ir a mauraoturert
            "(1) TUt h8 18 a law abId&& tUp@ lag
      oltltba of thI8 at&to, over trentpoae (213 year8
      of WJ    that he ha8 beaa l rerldont of th8 oouat~
      Wherein suoh lloenre i8 rought for a period of
      more than one year asxt preordlng the fllIag of
Hoaorabk     Bet       Ford, pam 4


     8-h pOtitiaJ# urd                that    h8 hr      Dot   beea mavlut-
     ed Of a f&Ow Within tlto (2) raaP8 LWtedlatelJ
     greaedmg th0 riii45 0r ruoh petiti0a.
              n. . . .

              %f a r+tetl dealert




           3ubreotloa 16 cU Avtiole 66645, Teraon*8 Irrmotated
CiVil 3tAtUt88, 9rCWitkr8 iA mta
          *The Board 18 ruthorimd to 1m8uI liinexnd
     &or R8t@i18ra8 Porrltrr   The hOldOr 0r much pmr-
     tit8 &MU h xuthorlxed t0 xx11 f’or ocQsumptlon
     on OY off th8 ~~ruim8 vhmro #old, but not r0r
     reu&,   vlnoux 8nd axlt hwerttge8 eontainiag al-
     obhbl In eMem of oar-half    of an$     r oent by
     volunw Md not -8     than fourteen ( !t ) prr aont
     of h&oh01          by    VO~UJED. fi18wh             mt8        d&.1 be
     app2ird fOr 8Ad i88Ud,   -88    baled, 8Ad f88m
     mid ‘Upon the 8W    proO8dWe Md irr th.   WtEm W-
     AOr ud UpOA th8 8W     faOt8 and wd0.v ths 8W
     oirouaatmoe8,             endbr tha xam durrtlen                of    time,
     8nd    8h4ll      be rumabk             113 the    maa      manner,   a8 re-
     qwod         a&    provid*d        to   2ovwl.s    appuo~tioa        for      UI
     im8aume ot Rat&l Bwr Dwkr’m Uoonxar under
     Artlok 11 of thfm Aot, xnd xhxll be mubjeot to
     omael.Utfon             o r lw          io n fo r 8a y 0r th e r ea so n8
     z;$           Bgta&     &or c r ler’r Ll88ase ruy be oan-
                              d8d8 and upon th8 main pr0ue&trr0
     Thoboldwm 0r UlaomdBoe~                           Retalkr~r     P8mlt8
     m     ll80be 8ubj8Ot   tQ fin                     ~O'or181C#U   ot SOOtiOn
     22, Art1018 II Of thi8 Aot.                 b8V.W Iu,    ~fOdroli0
     agm rhloh the holdlrro af muoh mltm are adhoe
     iS8d t0 W&l ry be 8Old Uith & 8a.w r68trio-
     tlaa8 mm provldod la Artlola II goveralag the ule
     0r beor, 8s to pwhlbltod hour8, looal rertrio-
     tiW;   8w Of w-888,      iMttitiOt8   OY B8iAt8-
     nanao of b8rrimrm OFblindx in openlam or doarr,
iionorabl8           Bert      Oord,              gag8           5




                        th8 twe of the word 'wl~oa' In
       Ph8obIbItIonof
            8Igcu Or adv*rtIrIng,  aAd wbjoct to th8 mm8
       relt?IOtIoM UpoD OOLU tlon of wlm IU provided
       r o rb ur Inth 8 a ueOS"1pltul & o r De& erInr
       soket1on 15 oi Artiol* If or thI8 Aot. Folrth8
        VlOtitlO#l                ot     B4         l@ Io a b &WOYi8bn8
                                                              &                                     ot   kt1018
        If, th8 hOb28r8 Of 8UOh   rrit8 rhdll b8 lirbl8      for
        &Wa1tI8l poVId8d Ia                    th* rtola-
        tfM Of w   Oth8P gtPOV18bZU Or     8btth8         hold-
        lC8 Of .Wh prl'llft8 &ldl b8 8Ubj8Ot t0  &Wtiti88
        ~OTf&88              in        AFti                  1       oi   this     ht.
                     II                  a
                          . l ,* l


                     xt 18          8trted              la       hrrlaur           JUrl8prU&enOe,             Voluu     a,   at
m&e     4701

                'A otatutr uhioh arbItr8rIly prohlbltr 8lIen8
        tfoloengaging In ordinary kind8 of bwlA888 i8 un-
        oolutItutIm&l. Bowevm, dL8orIafa8tIQargstart
        aJiM       In th8 panting         of a lIoen88 to n8IntAln 8
                                                   II 8Ubf8Ot t0 abtw
                                                      thr a-lty,
                                                       Oh88%ffO8tiM
                                             18 t0 8UmO88   tht th8
        ror8lgn     born,  uhou      alla    8noe  18 fir8t to their
        01yn 80wry,       8w    m088      I al8 or gor8rruamtti
        8JWiWl%DWUt end oontrol bT8 been engukd8red 8ad
        formed UdU        WltiP8lJ diff8rmt reg-8           Urd gOll-
        t1881 8 t858, h8Y8 not th8 mua in8plr8tlon ror
        th8 pubrIO weal, aad BP8 not b8 ueu dlrpored                to-
        vrrd    the   UnIted 3t8te8 88 tho8e who, by oltlren-
        sh ip , a r e l p r r t or th8 govrrnmat it88ar. Thus,
        ther8 I8 no qu88tlon but that             l rt8tes8 denial,   to
        porron8aOtOItaoas   af t&8unit8dbkte8,of    th8
        cl&t to 0btal.n1168n808 to sell Inttulfsatlng
        11QbOF8 18 not M  WUfUl      dI8orimlmtIon Q+ti8t
        8llw OP UI 8brId@Mnt or their rlghtr        VithIn
        th8 prohibition Of the POUPt88Utb  rundarnt     of t&8
        W4l8ral             Cwtftution~




                     u8     quote             f’l-olP    A.          L.   Ra,    YOhJUl8   39,      w       348,      A8 tO;llOW#I
             %Or,     18 IlOQUUtiM  but th8t l 8tat8’8
        donI   to porronm   not oItfxen8 of tfu United bt8t88
        OS the right t0 abt8In liO0~38 t0 8ell FntOXlMting
itonorable8ort Ford, pga 6




                     ‘A8      rtated       in th8 Tr             SW -8      @If.)   8U&W@,
       n0     01u          OM OlAfa          88 8 rigla Y        w     -8P   Wh4tWU
       t0     Bell          -tori-ta             &iQW8,            8Ild th8  V8lblftJ Of
       th e Uer OlBe                 by    l Sta t0 ot
                                       it8 pollee peer in
       re@alrtlng tholr ral8      dot8 not,   in the halt  de-
       gree, degmd on 8n# qwrt1on 88 to,the preunue
       or abreme of dhorlrlaatfon          r02 or 8g8fn8t put i-
       OUlU    ~r@W            OF Ol888e8     Of                  pW8O~k8,         8nd the            %a&=
       ibhture     Iy      i8lPftiy     &rult                    th8 right to 8eu                     to
       8 OO,t8llJ     0 I8 88 and Utt&hOld                        it    froHl    Otherr.

                     ‘The oon8tltutloorlity                      oi    l strtUt8           requlr-
       fag the hold8r of I lIquOr liouwe to be 8 oitlran
       Ot tba UnIt6d State8 VU UnQUo8tIanedin %9kb;l4'8
       Uoen8e (1909) 41 P8* 8uper* Ct. 370, uhere a
       uQuOr               llOul88     Wa8     r8vOkga          UpOn    the     $3roU&         tbrt
       the holder W88 8a @Urn.
                   It       18
                   8t&t@d tZ4 the ~illlble     Q&O,  8Ugr8, ‘a 2098
Uaenus     3 Sk&g, Co. Ll. 188, it uao held th8t t&a holtlor        ef
a liquor lioen8r met br a oItIxoA          of the Vfaitedbtator, md
th8t  VbIl 8wh 1108R88 I8 &S&?rc@8r~ Mted to o ne no t l Oitl-
Iat&, 8Ucrh zf~8~8   UpOn Q@iO8tiOXk       Y IT1 b  28voked."
           However, th8 lIOen8e ln tb# above pwatlomd 0-8
Pare   pMtd   t0 the alit        lavoloed uhereiths 8tEtUk  exje888-
ly provId8d In pUtr       “Uowane8    @hall only be granted to oft%-
L8n8 of th8 united   8tatoo*”
                   Vith roiarenee
                                your rLI’8t   QU88tfM 48 heretofore
                                                   to
8t8ted,       We      UIUR8                  th8
                                       5MtiM8b theZ’efA
                                     t&t                per8-
                                                           doe8 not
r um & *a a llo emr ti 1 8M k lng 8n applltitlon So r l llo eme
at -8     t&e.    Ia tleW of th8               8uthOrItie8 it I8 our
o p lnloth  n 8tM l.len  o mno t            a ndr8aeiv8 8 ilc exme  un-
der  the  T8u8   Uquor Control&t.        %2wefore, ue rrrpmtfully
Wwec     your  ffrrt quartton in the 8frm8tiqe.
mnwabk   Bert Ford,w@e 7


          la olew of katlon 26 of Senate Bill no. 111, 8~pr8~
Y. Ul@W*u VW MOOad qLU8tiOn iiith neg8tiq8r HOVI)*W, wh823
the lfioeB888iJlQUe8tta lxpbe the hOl88rS Oi SWh 1108lw8
who 8r eli8n8 would h8v8 no r&&t to remu the ame.